IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS

                                    NO. PD-483-20



                          MARK MICHAEL RICHARDSON



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIRST COURT OF APPEALS
                         HARRIS COUNTY

      R ICHARDSON, J. filed a concurring opinion.

      Today the Court refuses Appellant’s petition for discretionary review. I agree with

the Court’s decision. I write separately to note that although an appellant may raise an

ineffective assistance of counsel claim on appeal, the most appropriate vehicle for that

type of claim is a writ of habeas corpus. See Rylander v. State, 101 S.W.3d 107, 110 (Tex.

Crim. App. 2003).

Filed: October 21, 2020

Do Not Publish